United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.B., Appellant
and
DEPARTMENT OF THE NAVY, NORFOLK
NAVAL SHIPYARD, Norfolk, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
David G. Jennings, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-2324
Issued: March 25, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 12, 2007 appellant filed an appeal of an August 21, 2007 decision of the
Office of Workers’ Compensation Programs denying his occupational disease claim. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether the Office properly determined that appellant’s claim for
occupational hearing loss is barred by the applicable time limitation provisions of the Federal
Employees’ Compensation Act.
FACTUAL HISTORY
On August 7, 2006 appellant, then a 75-year-old former welder, filed an occupational
disease claim (Form CA-2) claiming that he sustained a bilateral hearing loss due to hazardous
noise exposure at work from February 7, 1977 to March 27, 1997. He attributed his condition to

working with pneumatic tools, air hammers, grinders and in close proximity to ventilation fans.1
Appellant noted that he wore earplugs. He stated that he first became aware of his hearing loss
and of its possible relationship to his federal employment on March 27, 1997. In an
accompanying form, appellant again stated that he was first aware of his hearing loss and its
relationship to his federal duties in 1997. He retired from the employing establishment on
May 2, 1997. Appellant noted that he had participated for years in rifle hunting but wore
appropriate hearing protection.
Appellant submitted annual employing establishment audiograms from February 1977 to
October 1978 and from May 1985 to May 1, 1997. The audiograms were obtained as part of a
hearing conservation program for hazardous noise exposure. Appellant asserted that these
audiograms established that the employing establishment had actual knowledge of his hearing
loss before he retired. Each of the audiograms from May 1985 onward demonstrates a ratable
hearing loss in the left ear.2 On May 1, 1997 the day before appellant retired, testing at the
frequency levels of 500, 1,000, 2,000 and 3,000 cps revealed decibel losses of 10, 10, 45 and 60
decibels on the left and 10, 10, 30 and 45 decibels on the right.
Appellant obtained an audiogram at a private audiology clinic on July 25, 2006. Testing
at the frequency levels of 500, 1,000, 2,000 and 3,000 cps revealed decibel losses of 20, 20, 50
and 60 decibels on the left and 15, 20, 35 and 55 decibels on the right.
In a September 11, 2006 report, S.E. Lewis, an audiologist working for the employing
establishment, opined that, as appellant had no significant change in audiograms from 1980 to
1997, any hearing loss was not work related. Dr. G.V. Blackwood, an osteopathic physician
working for the employing establishment, reviewed and concurred with Mr. Lewis’ report. He
stated that appellant had a work-related hearing loss at 4,000 cps on the left but that any other
changes were due to rifle hunting.
In a June 26, 2007 letter, the Office advised appellant that his claim appeared untimely
because he did not file within three years of March 27, 1997, the date he first became aware of
the possible relationship between his hearing loss and occupational noise exposure. The Office
afforded appellant 30 days to explain why he delayed in filing his claim.
By decision dated August 21, 2007, the Office denied appellant’s claim on the grounds
that it was not timely filed under the three-year time limitation at section 8122 of the Act. The
1

A January 18, 1989 job description notes that welders were exposed to constant noise and intermittent excessive
noise. In an October 18, 2006 letter, the Office requested that the employing establishment provide a history of
appellant’s occupational noise exposure. The record does not indicate if the employing establishment responded to
this request.
2

Under the Act, hearing loss impairments are determined by the average of the hearing levels at 500, 1,000, 2,000
and 3,000 cycles per second (cps). See American Medical Association, Guides to the Evaluation of Permanent
Impairment (5th ed. 2001) 250. If the average is less than 25, the hearing impairment is not ratable. A February 2,
1977 fitness-for-duty audiogram was within normal limits. A May 10, 1985 audiogram showed the following
decibel losses in the left ear at the frequencies of 500, 1,000, 2,000 and 3,000 cps: 10, 10, 25 and 60 decibels. On
October 2, 1987 the decibel losses at those frequencies were 5, 5, 40 and 55 decibels respectively. On October 5,
1994 the decibel losses were 10, 5, 45 and 55 decibels. The annual audiograms indicated a progressive, nonratable
hearing loss in the right ear beginning in 1985.

2

Office found that appellant did not file his claim until August 7, 2006, more than three years
after March 27, 1997, the date he first became aware of the connection between the claimed
hearing loss and his federal employment. The Office further found that the evidence did not
establish that the employing establishment had actual notice of the hearing loss within 30 days of
the date of injury.
LEGAL PRECEDENT
Under section 8122 of the Act,3 as amended in 1974, a claimant has three years to file a
claim for compensation.4 In a case of occupational disease, the Board has held that the time for
filing a claim begins to run when the employee first becomes aware or reasonably should have
been aware, of a possible relationship between his condition and his employment. When an
employee becomes aware or reasonably should have been aware that he has a condition which
has been adversely affected by factors of his federal employment, such awareness is competent
to start the limitation period even though he does not know the nature of the impairment or
whether the ultimate result of such affect would be temporary or permanent.5 Where the
employee continues in the same employment after such awareness, the time limitation begins to
run on the date of his last exposure to the implicated factors.6 Section 8122 (b) provides that, in
latent disability cases the time limitation does not begin to run until the claimant is aware or by
the exercise of reasonable diligence, should have been aware, of the causal relationship between
his employment and the compensable disability.7
Even if the claim is not filed within the three-year period, it may be regarded as timely
under section 8122(a)(1) if appellant’s immediate supervisor had actual knowledge of his alleged
employment-related injury within 30 days such that the immediate superior was put reasonably
on notice of an on-the-job injury or death.8 In interpreting section 8122(a)(1) of the Act, the
Office procedure manual states that, if the employing establishment gives regular physical
examinations, which might have detected signs of illness, such as hearing tests, it should be
asked whether the results of such tests were positive for illness and whether the employee was
notified of the results.9 The Board has held that a program of annual audiometric examinations
conducted by an employing establishment in conjunction with an employee testing program for
hazardous noise exposure is sufficient to constructively establish actual knowledge of a hearing
3

5 U.S.C. § 8122.

4

Duet Brinson, 52 ECAB 168 (2000); William F. Dorson, 47 ECAB 253, 257 (1995); see 20 C.F.R. § 10.101(b).

5

Larry E. Young, 52 ECAB 264 (2001); Duet Brinson, supra note 4.

6

See Larry E. Young, supra note 5.

7

5 U.S.C. § 8122(b); Bennie L. McDonald, 49 ECAB 509, 514 (1998).

8

William C. Oakley, 56 ECAB 519 (2005); Duet Brinson, supra note 4; Delmont L. Thompson, 51 ECAB 155,
156 (1999).
9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Time, Chapter 2.801.6(c) (March 1993); L.C., 57 ECAB
___ (Docket No. 06-1190, issued September 18, 2006); Ralph L. Dill, 57 ECAB ___ (Docket No. 05-1620, issued
December 6, 2005).

3

loss, such as to put the immediate supervisor on notice of an on-the-job-injury.10 A hearing loss
identified on such a test would constitute actual knowledge on the part of the agency of a
possible work injury.11
ANALYSIS
In this case, appellant stated on his claim form that he was aware of a relationship
between the claimed condition and his federal employment as of March 27, 1997. Under section
8122(b), the time limitation begins to run when appellant became aware of causal relationship,
or, if he continued to be exposed to noise after awareness, the date he is no longer exposed to
noise. Appellant retired from federal employment on May 2, 1997. Therefore, the three-yeartime limitation began to run on May 2, 1997. As appellant did not file his occupational disease
claim until August 7, 2006, the Board finds that it was not filed within the three-year-time period
under section 8122(b).
As set forth above, appellant’s claim would still be regarded as timely under section
8122(a)(1) of the Act if his immediate supervisor, another employing establishment official or
employing establishment physician or dispensary had actual knowledge of the injury within 30
days of his last exposure to noise, i.e., within 30 days of May 2, 1997.12 The Board finds that the
May 1, 1997 employing establishment audiogram is sufficient to establish actual knowledge of
the claimed hearing loss within 30 days of May 2, 1997. In the May 1, 1997 audiogram, testing
at the frequency levels of 500, 1,000, 2,000 and 3,000 cps revealed the decibel losses of 10, 10,
45 and 60 decibels on the left and 10, 10, 30 and 45 decibels on the right. The ratable hearing
loss on the left13 constitutes actual knowledge by the employing establishment of a possible
work-related hearing loss within 30 days of May 2, 1997.14 Therefore, appellant’s hearing loss
claim is considered timely.
The case must, therefore, be remanded for the Office to address the merits of the claim.
After any further development as deemed necessary, the Office should issue an appropriate
decision.

10

James W. Beavers, 57 ECAB ___ (Docket No. 05-1603, issued December 7, 2005); Ralph L. Dill, supra
note 9.
11

See 5 U.S.C. § 8122(a)(1); Federal (FECA) Procedure Manual, Part 2 -- Claims, Time, Chapter 2.801(3)
(March 1993); Ralph L. Dill, supra note 9; Larry E. Young, supra note 5; Roger D. Dicus, 56 ECAB 290 (2005).
12

See 5 U.S.C. § 8122(a)(1); Federal (FECA) Procedure Manual, supra note 9 at Chapter 2.801(3); Ralph L. Dill,
supra note 9; Larry E. Young, supra note 5.
13

See A.M.A., Guides 250, supra note 2.

14

Federal (FECA) Procedure Manual, Part 2 -- Claims, Time, Chapter 2.8016(c) (March 1993); Ralph L. Dill,
supra note 9; Larry E. Young, supra note 5; Roger D. Dicus, supra note 11.

4

CONCLUSION
The Board finds that appellant’s claim for hearing loss was timely filed. The employing
establishment had actual knowledge of a possible work-related hearing loss within 30 days of
May 2, 1997 the date appellant was last exposed to hazardous noise at work.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 21, 2007 is reversed and the case remanded for further
development consistent with this opinion.
Issued: March 25, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

